DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation “wherein the substrate and the deformation inducing shaft are disposed in contact with a same surface of the support member.” In the exemplary closest prior art, Furukawa does not teach the differentiating limitation. It is rendered not obvious to modify the technique of Furukawa to achieve the differentiating limitation. 
Claims 2-6 are allowed because they depend on claim 1.
Claim 7 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly clarified limitation indicating the criterion of determining that external pressure is normally applied to the claimed touch switch portion, i.e., “a distance between the housing and the touch sensing device increasing beyond a preset reference value”. In the exemplary closest prior art, Furukawa does not teach the differentiating limitation. It is rendered not obvious to modify the technique of Furukawa to achieve the differentiating limitation. 
Claims 8-18 are allowed because they depend on claim 7.
Claim 19 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to an element comprised in the claimed touch sensing device, i.e., “an elastic member disposed on a lower surface of the support member and configured to be compressed as the external pressure is applied to the support member.” In the exemplary closest prior art, Furukawa does not teach the differentiating limitation. It is rendered not obvious to modify the technique of Furukawa to achieve the differentiating limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693